                                       Case 2:21-cv-00335-RFB-BNW Document 7
                                                                           6 Filed 03/23/21
                                                                                   03/19/21 Page 1 of 2




                                   1   Jordan T. Smith, Esq., Bar No. 4027
                                       JTS@pisanellibice.com
                                   2   PISANELLI BICE PLLC
                                       400 South 7th Street, Suite 300
                                   3   Las Vegas, Nevada 89101
                                       Telephone: 702.214.2100
                                   4   Facsimile: 702.214.2101

                                   5   Lauri A. Mazzuchetti, Esq. (pro hac vice to be submitted)
                                       LMazzuchetti@KelleyDrye.com
                                   6   Whitney M. Smith, Esq. (pro hac vice to be submitted)
                                       WSmith@KelleyDrye.com
                                   7   KELLEY DRYE & WARREN LLP
                                       One Jefferson Road, Second Floor
                                   8   Parsippany, NJ 07054

                                   9   Attorneys for Defendant Green Dot Corporation

                                  10
                                                              IN THE UNITED STATES DISTRICT COURT
                                  11
                                                                    FOR THE DISTRICT OF NEVADA
400 SOUTH 7TH STREET, SUITE 300




                                  12
   LAS VEGAS, NEVADA 89101




                                  13   JAY GELIZON, individually and on behalf of          CASE NO.: 2:21-cv-00335-RFB-BNW
      PISANELLI BICE




                                       all others similarly situated,
                                  14                                                       CLASS ACTION
                                                             Plaintiff,
                                  15
                                               v.
                                  16
                                       GREEN DOT CORPORATION,
                                  17
                                                             Defendant.
                                  18
                                  19
                                  20            JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME
                                  21           IT IS HEREBY STIPULATED AND AGREED by Plaintiff Jay Gelizon, individually and
                                  22   on behalf of all others similarly situated ("Plaintiff") and Green Dot Corporation ("Green Dot"),
                                  23   subject to the approval of the Court, that the time for Green Dot to answer, move, or otherwise
                                  24   respond to Plaintiff's Complaint is extended from March 24, 2021 up to and including April 23,
                                  25   2021.
                                  26
                                  27
                                  28

                                                                                       1
                                       Case 2:21-cv-00335-RFB-BNW Document 7
                                                                           6 Filed 03/23/21
                                                                                   03/19/21 Page 2 of 2




                                   1          The requested extension is less than 30 days and will allow Green Dot additional time to

                                   2   investigate the allegations in the Complaint. This is the first request to extend the deadline to

                                   3   respond to the Complaint.

                                   4   Submitted this 17th day of March, 2021             Submitted this 17th day of March, 2021

                                   5   KIND LAW                                           PISANELLI BICE PLLC

                                   6
                                       By:    /s/ Michael Kind                            By:    /s/ Jordan T. Smith
                                   7          Michael Kind, Esq., #13903                         Jordan T. Smith, Esq., #12097
                                              8860 S. Maryland Parkway, Suite 106                400 South 7th Street, Suite 300
                                   8          Las Vegas, Nevada 89123                            Las Vegas, Nevada 89101

                                   9          and
                                                                                          KELLEY DRYE & WARREN LLP
                                  10          George Haines, Esq., #9411
                                              Gerardo Avalos, Esq., #15171
                                  11          FREEDOM LAW FIRM                            By:    /s/ Lauri A. Mazzuchetti
                                              8985 S. Eastern Avenue., Suite 350                 Lauri A. Mazzuchetti, Esq.
400 SOUTH 7TH STREET, SUITE 300




                                  12          Las Vegas, Nevada 89123                            One Jefferson Road, Second Floor
   LAS VEGAS, NEVADA 89101




                                                                                                 Parsippany, NJ 07054
                                  13
      PISANELLI BICE




                                       Attorneys for Plaintiff Jay Gelizon
                                                                                       Attorneys for Defendant Green Dot
                                  14                                                   Corporation

                                  15
                                  16                                               ORDER

                                  17          IT IS SO ORDERED. IT IS SO ORDERED

                                  18                                   DATED: 6:39 pm, March 22, 2021

                                  19
                                                                                   UNITED STATES DISTRICT COURT JUDGE
                                  20
                                                                       BRENDA WEKSLER
                                  21                                            DATED:
                                                                       UNITED STATES MAGISTRATE JUDGE

                                  22
                                                                                   CASE NO.: 2:21-cv-00335-RFB-BNW
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28

                                                                                      2
